Citation Nr: 0809058	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  00-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to September 15, 1998, 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:  To be clarified


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from October 1981 to 
April 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In an October 2001 decision, the Board, in pertinent part, 
granted a TDIU.  The RO issued a rating decision later that 
month which effectuated the grant of TDIU by the Board, and 
established an effective date of September 15, 1998.  The 
veteran disagreed with and perfected an appeal of the 
assigned effective date for TDIU.  

The issue on appeal was before the Board in January 2003 when 
it was denied.  The veteran appealed the Board's January 2003 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2003, the parties 
submitted a Joint Motion for Remand.  By an Order issued in 
April 2003, the Court granted that motion.  The Board 
Remanded the claim in December 2003. 

In May 2005, the Board denied an effective date prior to 
April 15, 1998, for the grant of TDIU.  The veteran appealed 
the Board's May 2005 denial of an earlier effective date to 
the Court.  In October 2006, the parties submitted a Joint 
Motion for Remand.  By an Order issued in October 2006, the 
Court granted that motion.  That part of the Board's May 2005 
decision which denied an earlier effective date for the grant 
of TDIU was remanded back to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  




REMAND

In August 2005, the veteran submitted a statement indicating 
that he desired to attend a hearing to be conducted in 
Chicago, Illinois.  An accompanying memorandum from Disabled 
American Veterans indicates the veteran was requesting a 
hearing to be conducted by a member of the Board of Veterans' 
Appeals.  The veteran has not been scheduled for his 
requested hearing and there is no indication in the claims 
file that the hearing request had been withdrawn.  The Board 
finds the veteran should be afforded his requested hearing.  
Also, although Disabled American Veterans has previously 
represented the veteran, this appointment was superseded by 
his appointment of a private attorney.  The private attorney 
no longer represents the veteran before VA.  The RO should 
clarify the veteran's representation and insure that 
documentation is placed in the claims file appointing any 
representative of the veteran.

Accordingly, the case is REMANDED for the following action:

After clarifying representation, the RO 
should appropriately schedule the 
appellant for a Travel Board hearing.  
The RO should notify the appellant of the 
date, time and place of the hearing. 
After the hearing is conducted, or in the 
event the appellant withdraws his hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant and any representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

